FILED
                           NOT FOR PUBLICATION
                                                                            OCT 18 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BILAL AHDOM,                                     No.   17-17525

              Plaintiff-Appellant,               D.C. No.
                                                 1:13-cv-01623-DAD-GSA
 v.

C. ETCHEBEHERE; et al.,                          MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                           Submitted October 16, 2018**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      California state prisoner Bilal Ahdom appeals pro se the district court’s

summary judgment in Ahdom’s 42 U.S.C. § 1983 action alleging that Associate

Warden Etchebehere implemented a policy that prevented Ahdom from

participating in Ramadan meals in violation of his First Amendment rights. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Jones v. Williams,

791 F.3d 1023, 1030 (9th Cir. 2015). We affirm.

       The district court properly granted summary judgment because Ahdom

failed to raise a triable dispute as to whether the policy at issue substantially

burdened his right to religious exercise or was not reasonably related to legitimate

penological interests. See id. at 1031-32 (“A person asserting a free exercise claim

must show that the government action in question substantially burdens the

person’s practice of her religion.”; in the prison context, “[t]he challenged conduct

‘is valid if it is reasonably related to legitimate penological interests’” (citation

omitted)).

       The district court did not abuse its discretion by denying Ahdom’s request

for appointment of counsel because Ahdom failed to demonstrate exceptional

circumstances warranting such an appointment. See Palmer v. Valdez, 560 F.3d
965, 970 (9th Cir. 2009) (setting forth standard of review and explaining the

“exceptional circumstances” requirement).

       The district court did not abuse its discretion by denying Ahdom’s request

for appointment of an expert under Federal Rule of Evidence 706 because such an

appointment was not necessary for the court to make its determination. See

Armstrong v. Brown, 768 F.3d 975, 987 (9th Cir. 2014) (“A Rule 706 expert


                                            2
typically acts as an advisor to the court on complex scientific, medical, or technical

matters.”); Walker v. Am. Home Shield Long Term Disability Plan, 180 F.3d 1065,

1071 (9th Cir. 1999) (setting forth standard of review and explaining that the

district court’s decision to appoint a neutral expert witness under Rule 706 was

“appropriate” where the court faced “confusing” and “contradictory evidence about

an elusive and unknown disease”).

      AFFIRMED.




                                           3